MITCHELL, J.
I concur in the result, without committing myself to any theory as to the construction or application of section 25, except the single proposition that the expression, “increasing the risk,” found in that section, cannot be read into section 53 so as to add to, take from, limit, or qualify its positive and unc'onditional provisions as to what the standard policy may or may not contain, or as to what shall or shall not avoid the policy.
I think that, when section 53 provides that a policy shall be void if the insured premises “shall become vacant by the removal of the owner or occupant and so remain vacant for more than 30 days without such assent” of the insured, it means just what it says, and that there is no permissible rule of construction under which we can add to or read into this the words “provided such vacancy increases the risk.” As suggested in the opinion, if we read this into the provision as to vacancy, we would have to read it into every other analogous provision of section 53. I do not see that the cases cited by plaintiff are authority for any general principle or proposition, except the self-evident one that, if provisions are incorporated into a policy which are in conflict with the statute on the same subject, such provisions are void, and the statute applies. The statute which the supreme court of Ohio construed in the cases relied on by the plaintiff consisted exclusively, of what is now section 25 of our statute. But our statute contains in section 53 an express and specific provision as to the effect of vacancy upon the policy. I may add that in my judgment there is no ground for claiming that the expressions “changing the risk” or “increasing the risk” are synonymous with “causing or contributing to the loss,” and the Ohio cases lend no support to any such claim. The two expressions are used in entirely different senses in insurance law and insurance contracts.